DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 12/30/2019, which is a 371 of PCT/EP2018/025174 filed on 6/25/2018 and claims priority to German Application No. DE 102017115143.5 filed on 7/6/2017. An action on the merits follows. 
Claim(s) 1-12 is/are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference character “60” has been used to designate both “control” and “clamping mechanism”.
Reference character “62” has been used to designate both “inventory” and “servo motor”.
Reference character “64” has been used to designate both “machine control” and “handling system”.
Figure(s) 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately" in claim 3approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the limitation “the die (46) being rotated so as to align the outer contour with an already generated creasing projection” is vague and unclear because claim 1 (on which claim 3 depends) recites “at least one creasing projection”.  Therefore, it is unclear if the “already generated creasing projection” if part of the at least one creasing projection or is an entirely new element in itself.
Claim 3 recites the limitation “the recess”. There is insufficient antecedent basis for this limitation in the claim. It is unclear which element has the recess.
Regarding claim 4, the limitation “the step of mounting the creasing plate to the creasing tool involves clamping the creasing plate to the cylindrical surface of a creasing cylinder.” is vague and unclear because it is unclear how clamping the creasing plate to the creasing cylinder will mount the creasing plate to the creasing tool.  Furthermore, as recited, the connection between the creasing tool and creasing cylinder is vague and unclear. In other words, it is unclear if the creasing cylinder is part of the creasing tool, is a separate element entirely, or if the creasing cylinder is somehow mounted and/or connected to the creasing tool.
Regarding claim 5, the limitation “a counter cylinder is used for cooperating with the creasing cylinder” is vague and unclear because in claim 1 (on which claim 5 depends) already has a “counter element”.  Therefore, it is unclear if the counter cylinder is part of the counter element or is a separate element in itself. 
Claim 10 recites the limitation “the creasing cylinder”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 (on which claim 1 depends recites a “creasing tool” but not a “creasing cylinder”.
Claim(s) 6, 7, 8, 9 and 11 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20170313018 of Pessotto et al. (henceforth Pessotto) in view of USP# 3,643,483 of Minchenko et al. (henceforth Minchenko).
Regarding claim 1 and 2, Pessotto teaches A method of creasing sheets (Pessotto: 60) by using a creasing tool (Pessotto: 5) cooperating with a counter element (Pessotto: 6), comprising the following steps: 
- a creasing plate blank (Pessotto: 43) is provided with at least one creasing projection (Pessotto: 41), 
- the creasing plate (Pessotto: 43) is mounted to a creasing tool (Pessotto: para 0045), 
- sheets (Pessotto: 60) to be provided with at least one crease are advanced through a gap between the creasing tool and the counter element (Pessotto: para 0052-0053, fig, 6).
Pessotto is silent on said creasing plate blank is provided with said at least one creasing projection by plastically deforming the material of the blank so as to form a creasing plate and wherein the material of the creasing plate blank (24') is deformed by means of a punching module (40). 
However, Minchenko teaches a method of creating projections (Minchenko: see fig. and projection in 6) from plate blanks (Minchenko: 6) by plastically deforming the material of the blank and wherein the material of the creasing plate blank is deformed by means of a punching module (Minchenko: 7, 4, 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of creating a projection on the creasing plate blank by using a punch module and by plastically deforming the creasing plate blank as taught by Minchenko in order to form dimensionally stable shapes (projections in the instant case) without spring back since the material is stress relieved while being formed (Minchenko: c. 5, l. 3-8). 

    PNG
    media_image1.png
    613
    640
    media_image1.png
    Greyscale

Regarding claim 3, as shown in claim 2, the combination of Pessotto and Minchenko teaches wherein the punching module (Minchenko: 7, 4, 5) has a punch (Minchenko: 7b) and a die (Minchenko: 5), the die having an outer contour which extends, adjacent the open end of the recess (Minchenko: see annotated fig. 3a), at an angle of between 90.degrees. and 45.degrees. (Minchenko: see annotated fig. 3a) with respect to the longitudinal direction of the recess (Minchenko: see annotated fig. 3a), the die being rotated so as to align the outer contour with an already generated creasing projection (Minchenko: see fig. 3a).

Claim 4-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Minchenko, and in further view of USP# 7,565,856 Pfaff, Jr (henceforth Pfaff).
Regarding claim 4, as shown in claim 1, the combination of Pessotto and Minchenko teaches mounting the creasing plate is silent on wherein the step of mounting the creasing plate to the creasing tool involves clamping the creasing plate to the cylindrical surface of a creasing cylinder.
However, Pfaff teaches wherein the step of mounting a plate (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate (Pfaff: 96) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting of creasing plates to the creasing tool by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 5, as shown in claim 4, the combination of Pessotto, Minchenko and Pfaff teaches wherein a counter cylinder (Pessotto: 6) is used for cooperating with the creasing cylinder (Pessotto: 5. See fig. 2).
Regarding claim 6, as shown in claim 5, the combination of Pessotto, Minchenko and Pfaff teaches wherein a layer (Pessotto: 44) made from elastomeric material is attached to the counter cylinder (Pessotto:  para 0046-0047). 
The combination of Pessotto, Minchenko and Pfaff, as shown above is silent on said layer is clamped to the counter cylinder.
However, Pfaff teaches wherein the step of mounting a plate/layer (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate/layer (Pfaff: 96) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting the layer of elastomeric material to the counter cylinder by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 7, as shown in claim 5, the combination of Pessotto, Minchenko and Pfaff teaches wherein a layer (Pessotto: 44) made from a shape memory material is attached to the counter cylinder (Pessotto:  para 0046-0047).
The combination of Pessotto, Minchenko and Pfaff is silent on said is clamped to the counter cylinder.  
However, Pfaff teaches wherein the step of mounting a plate/layer (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate/layer (Pfaff: 96) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting the layer of shape memory material to the counter cylinder by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Minchenko and Pfaff, and in further view of USP# 20210129476 of Linnestad (henceforth Linnestad).
Regarding claim 8, as shown in claim 5, the combination of Pessotto, Minchenko and Pfaff is silent on wherein the distance between the axis of rotation of the creasing cylinder and the counter cylinder is adjusted with respect to the plane in which the sheet is transported, before a creasing job is started. 
However, Linnestad teaches a method comprising: providing a creasing cylinder (Linnestad: left cylinder 2 in fig. 2) and a counter cylinder (Linnestad: right cylinder 2 in fig. 2) wherein a distance between the axis of rotation of the creasing cylinder (Linnestad: left cylinder 2 in fig. 2) and the counter cylinder (Linnestad: right cylinder 2 in fig. 2) is adjusted with respect to the plane in which a sheet is transported (Linnestad: para 0033-0035), before a creasing job is started. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting the creasing and counter cylinder such that a distance between the axis of rotation of the creasing cylinder and the counter cylinder can be adjusted with respect to the plane in which a sheet is transported as taught by Linnestad in order to allow various thickness of sheet to be processed while also accounting for thermal variation. 

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Minchenko and Pfaff, and in further view of USPGP# 20140033938 of Whitelaw et al. (henceforth Whitelaw).
Regarding claim 9, as shown in claim 5, the combination of Pessotto, Minchenko and Pfaff is silent on wherein the creasing cylinder and the counter cylinder are driven with different speeds of rotation.
However, Whitelaw teaches a similar two cylinder arrangement (Whitelaw: 12, 14) comprising a first cylinder (Whitelaw: 12) and a counter cylinder (Whitelaw: 14) wherein the first cylinder and counter cylinder are driven with different speeds of rotation (Whitelaw: para 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the speed control of creasing and counter cylinder of Pessotto such that they rotate at different speeds as taught by Whitelaw in order to prevent/minimize slippage while also accommodating some amount of compression of counter roller (Whitelaw: para 0057). 
Regarding claim 12, as shown in claim 1, the combination of Pessotto and Minchenko does not explicitly teach the method further comprising the further step of detecting the arrival of a sheet to be creased at the gap between the creasing tool and the counter element and controlling the rotation of the creasing tool and the counter element in dependence upon said detection.
However, Whitelaw teaches detecting the arrival of a sheet to be creased at the gap between a creasing tool (Whitelaw: 12) and a counter element (Whitelaw: 14) and controlling the rotation of the creasing tool and the counter element in dependence upon said detection (Whitelaw: para 0057).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the speed control of creasing and counter cylinder of Pessotto such that they rotate depending on the arrival of a sheet to be processed as taught by Whitelaw in order to prevent/minimize slippage while also accommodating some amount of compression of counter roller (Whitelaw: para 0057). 

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Minchenko, and in further view of USP# 5,505,125 of Kapolnek (henceforth Kapolnek).
Regarding claim 10, as shown in claim 1, the combination of Pessotto and Minchenko is silent on wherein a driving fillet is generated on the creasing plate, the driving fillet extending around the majority of the circumference of the creasing cylinder.
However, Kapolnek teaches a method of mounting a creasing plate (Kapolnek: 18) to a creasing cylinder (Kapolnek: 50) wherein a driving fillet (Kapolnek: 26) is generated on the creasing plate (Kapolnek: see fig. 5), the driving fillet (Kapolnek: 26) extending around the majority of the circumference of the creasing cylinder (Kapolnek: since driving fillet 26 is mounted as a base for creasing plate, when combined with the creasing plate of Pessotto, the driving fillet will extend around the majority of the circumference of the creasing cylinder).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify creasing plate of Pessotto with the addition of a driving fillet on the back side of the creasing plate as taught by Kapolnek in order to provide additional stiffness to the creasing plate thus reducing the chance of damage during transport. 
Regarding claim 11, as shown in claim 10, the combination of Pessotto, Minchenko and Kapolnek teaches wherein the driving fillet (Kapolnek: 26) is formed by applying a strip of epoxy material onto the creasing plate (Kapolnek: c. 3, l. 29-31, and l. 51-63), which is then cured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731